 

AGREEMENT TERMINATING THE

AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC.
2014 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT

 

This AGREEMENT TERMINATING THE AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC.
2014 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT, dated as of June 1, 2014 (this
“Agreement”), is entered into by and among American Realty Capital Healthcare
Trust, Inc. (the “Company”), American Realty Capital Healthcare Trust Operating
Partnership, L.P. (the “Partnership”), and American Realty Capital Healthcare
Advisors LLC (the “Advisor”).

 

WHEREAS, the Company, the Partnership and the Advisor are party to that certain
American Realty Capital Healthcare Trust, Inc. 2014 Multi-Year Outperformance
Agreement, dated as of April 7, 2014 (the “OPP Agreement”) (capitalized terms
used but not defined herein will have the respective meanings set forth for them
in the OPP Agreement);

 

WHEREAS, the Company and the Partnership are entering into that certain
Agreement and Plan of Merger, dated as of the date hereof, by and among Ventas,
Inc., a Delaware corporation (“Parent”), Stripe Sub, LLC, a Delaware limited
liability company and a direct wholly owned subsidiary of Parent (“Merger Sub”),
Stripe OP, LP, a Delaware limited partnership (“OP Merger Sub”), the Company and
the Partnership (the “Merger Agreement”); and

 

WHEREAS, the parties wish to terminate the OPP Agreement contingent on the
consummation of the transactions contemplated under the Merger Agreement.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree to the following:

 

1.          Effective as of immediately prior to the Effective Time (as defined
in the Merger Agreement), and contingent on the occurrence of the Effective
Time, the parties hereby agree that the OPP Agreement shall be terminated and of
no further force or effect, automatically and without notice and without the
need for further action by any party. The Advisor acknowledges and agrees that
from and after the Effective Time it will have no right to any Award LTIP Units,
as well as no right to earn any additional Award LTIP Units or other amounts
pursuant to the OPP Agreement. From and after the termination of the OPP
Agreement, and contingent upon the Effective Time (as defined in the Merger
Agreement), the Advisor hereby automatically, and without the need for further
action by any party, irrevocably and unconditionally releases, waives and
relinquishes any rights or claims, whether accrued, absolute, contingent or
otherwise, it may have against the Partnership, the Company, Parent and any of
their successors or Affiliates.

 

2.          In the event the Effective Time has not occurred as of March 15,
2015 and as of such date the Merger Agreement has not been terminated, the
definition of First Valuation Date in the OPP Agreement and for all other
purposes shall be amended, effective as of the March 15, 2015, without the need
for further action by any party, such that “First Valuation Date” shall mean
June 30, 2015.

 

Page 1 of 3

 

 

3.          The parties agree that if any provision of this Agreement is found
to be invalid or unenforceable, it will not affect the validity or
enforceability of any other provision. This Agreement shall be governed by the
laws of the State of Delaware, without regard to the choice of law principles
thereof.

 

4.          This Agreement is effective as of the date hereof. Except as
expressly provided herein, this Agreement shall automatically terminate and be
of no further force and effect if the Merger Agreement terminates in accordance
with its terms without the Effective Time occurring thereunder.

 

5.          This Agreement supersede all prior agreements between the parties
with respect to the subject matter thereof and constitute a complete and
exclusive statement of the terms of the agreement between the parties with
respect to the subject matter thereof. In the event of any conflict between the
terms of the OPP Agreement and this Agreement, this Agreement shall control.

 

6.          This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument. Original signatures hereto may be
delivered by facsimile which shall be deemed originals.

 

7.          Parent is hereby made an express third party beneficiary of this
Agreement.

 

8.          Prior to the Effective Time or, if earlier, the termination of the
Merger Agreement in accordance with its terms without the consummation of the
transactions contemplated thereunder, the OPP Agreement shall not be further
amended or modified, and this Agreement shall not be rescinded, further amended
or otherwise modified, without Parent’s written consent.

 

[Signature page follows]

 

Page 2 of 3

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST, INC.           By: /s/ Thomas P.
D’Arcy       Name:  Thomas P. D’Arcy     Title:  Chief Executive Officer        
  AMERICAN REALTY CAPITAL HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P.          
By:  American Realty Capital New York Healthcare Trust, Inc., its general
partner             By: /s/ Thomas P. D’Arcy         Name: Thomas P. D’Arcy    
  Title: Chief Executive Officer           AMERICAN REALTY CAPITAL HEALTHCARE
ADVISORS, LLC           By: American Realty Capital Special Limited Partnership,
LLC, its Member           By: American Realty Capital V, LLC, its Managing
Member             By: /s/ Nicholas S. Schorsch         Name: Nicholas S.
Schorsch       Title: Authorized Signatory

 

Signature Page to OPP Amendment

 

 

